105 S.E.2d 435 (1958)
249 N.C. 148
CITY OF WINSTON-SALEM, Petitioner,
v.
C. H. WELLS and wife, Augusta H. Wells, Respondents.
No. 391.
Supreme Court of North Carolina.
November 5, 1958.
Deal, Hutchins & Minor, Winston-Salem, Roy L. Deal, Winston-Salem, for respondents, appellants.
Womble, Carlyle, Sandridge & Rice, Winston-Salem, W. F. Womble, Winston-Salem, for petitioner, appellee.
HIGGINS, Justice.
The only questions presented by this appeal are whether the respondents are entitled to interest; and, if so, on what amount, and from what date. The petitioner deposited in the clerk's office $2,860 for the property taken. The respondents objected *436 on the ground the deposit was inadequate. Subsequent trial and judgment sustained their contention and fixed the amount of just compensation at $10,000. The respondents could not have accepted the deposit without exposing themselves to the charge that they had settled the controversy. "True, the respondent was not obligated to accept the amount, but it was an offer subject to acceptance by her. And when she accepted it, the question of compensation was settled, and the purpose of the proceeding accomplished." North Carolina State Highway and Public Works Commission v. Pardington, 242 N.C. 482, 88 S.E.2d 102, 104. The deposit with the clerk was of no benefit to the respondents. It was intended by the City as payment in full. The respondents had to accept on that basis or not at all.
The case of DeBruhl v. State Highway and Public Works Commission, 247 N.C. 671, 102 S.E.2d 229, 241, settles the question of interest. "On the facts before us, we hold as a matter of law that petitioners are entitled to have the jury award them interest at the rate of six per cent from the day of the taking * * * on whatever sum they may find to be the fair market value of their property on the taking date, such interest to be deemed an additional sum awarded to petitioners * * * in payment of their property taken, as an element of the just compensation guaranteed to them by Article I, Section 17, of the North Carolina Constitution, and by the 14th Amendment to the United States Constitution."
We conclude, therefore, the respondents are entitled to interest on $10,000 from March 30, 1956the date of the taking. The judgment of the Superior Court of Forsyth County will be modified in accordance with this opinion and, as so modified, is affirmed.
Modified and affirmed.
PARKER, J., not sitting.